IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: ESTATE OF ROSEMARIE                : No. 445 MAL 2018
STERCHAK, DECEASED                        :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: THOMAS DYNO AND              : the Order of the Superior Court
JULIA DYNO                                :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of January, 2019, the Application for Leave to Amend is

GRANTED, and the Petition for Allowance of Appeal is DENIED.